WATSON, Chief Judge.
This is a motion by defendant to dismiss a criminal information. Count One of the information charges the defendant with having forged an endorsement on an United States treasury check with intent to defraud the United States in violation, of Title 18 U.S.C. § 471; Count Two charges utterance of the check with the forged endorsement in violation of Title 18 U.S.C. § 472.
Defendant contends that both of these sections have to do with the forgery of governmental obligations and not endorsements thereon, and that the crime, if any, committed by the -defendant was a forgery of a writing under Title ■ 18 U.S.’C. § 495. The government concedes that the defendant is correct and requests the Court for permission to amend the information.
An information, being the official act filed under the oath or certificate of. the United States Attorney, is differentiated from an indictment in that an indictment is returned under oath by the Grand Jury and it may only be superseded by.an indictment of equal solemnity. An information,- not being founded on the oath of a Grand Jury, may be amended in either form or substance. Armstrong v. United States of America, 9 Cir., 1926, 16 F.2d 62; Bigrow v. Hiatt, D.C.M.D.Pa.1947, 70 F.Supp. 826.
.Since the information clearly informs the defendant that .he is being charged with having falsely forged an endorsement on an United States treasury check and uttered the same, an amendment of the information- to charge defendant with having 'Violated' Title 18 U.S.C. § 495 will not prejudice the’substantial rights of the defendant.